CLARK, Circuit Judge.
This is another appeal from a conviction of concealment of Nazi Party membership upon application for a certificate of identification as an alien enemy required by a presidential proclamation. We have just upheld the applicability of 18 U.S.C.A. § 80, as well as the admissibility of certain background evidence, United States v. Heine, 2 Cir., 149 F.2d 485, and United States v. Barra, 2 Cir., 149 F.2d 489, decided herewith, and need not repeat the discussion here. The evidence here, except for the point noted below, was similar and as persuasive as in the other cases, resting, indeed, in part upon defendant’s own written *492admissions and testimony. And the charge to the jury was equally fair. The one additional point is defendant’s contention that the proof showed her to he only an applicant for membership, not a party affiliate. But upon the testimony of the witness Illian, the group to which defendant belonged of “anwaerters,” meaning indiscriminately “applicants” or “probationary members,” could properly be held by the jury to be in a true sense affiliates of the Party. For they pledged allegiance to the Party, paid dues, attended functions, and received a form of identification card. The only feature of full membership they seem to have lacked was a final stamp of approval from Party Headquarters in Germany.
Affirmed.